Citation Nr: 1724459	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-28 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for bilateral postoperative inguinal hernias.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2013, the Veteran testified before the undersigned at a Travel Board hearing.  In April 2015, the Board remanded this case.

Thereafter, in a July 2015 rating decision, service connection for right testicle reduction, hypogonadism, to include erectile dysfunction reduction was granted with an evaluation of 0 percent effective June 2, 2010.  In addition, entitlement to special monthly compensation based on loss of use of loss of use of creative organ was granted from June 2, 2010.  Thus, those matters were resolved.


FINDING OF FACT

The bilateral postoperative inguinal hernias are not recurrent, readily reducible, and well supported by truss or belt; neither the left nor right side is compensable.  


CONCLUSIONS OF LAW

The criteria for a compensable evaluation for bilateral postoperative inguinal hernia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7338 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was also afforded a Travel Board hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Rating for Bilateral Postoperative Inguinal Hernias

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Under Diagnostic Code 7338, a noncompensable rating is assigned for a hernia that is small, reducible, or without true hernia protrusion, or a hernia which has not been operated on but is remediable.  A 10 percent rating is assigned for post-operative recurrent inguinal hernia which is readily reducible and well supported by truss or belt.  Id.  A 30 percent rating is assigned for a small postoperative recurrent or unoperated irremediable inguinal hernia which is not well supported by a truss or not readily reducible.  Id.  A 10 percent is added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  See Note following 38 C.F.R. § 4.114, Diagnostic Code 7338. 

In August 1979, the Veteran was granted service connection for bilateral inguinal hernias, postoperative, rated as noncompensable.  The current claim is for an increased rating.  In conjunction with the claim for an increased rating, records have been received.  

The Veteran was afforded a VA examination in October 2010.  At that time, the Veteran reported that he started developing pain in his right side in 2000, but he had not had any recurrence of surgery.  The examiner noted that the Veteran had flares with the pain in his right inguinal area with prolonged sitting and bending.  The Veteran also had tenderness on palpation in the right inguinal canal.  However, there was no hernia for the right and left inguinal canal.  There were no masses palpable.  The diagnoses were right side inguinal pain with right epididymis cysts times two.  

In August 2011, the Veteran underwent a scrotal ultrasound.  No hernia was shown on this procedure.  Thereafter, the Veteran was seen by VA on an outpatient basis.  At that time, the report continuing pain in the area of his surgically repaired right inguinal hernia.  The diagnosis was post herniorrhaphy pain.  The Veteran was given an injection to the right ilioinguinal nerve which reduced symptoms.  The Veteran was later service-connected for the right ilioinguinal nerve dysfunction as well as scars due t to the hernia repairs and those matters are not on appeal.  

Subsequently, the Veteran was afforded another VA examination in August 2012.  Again, at that time, there was no evidence of a current inguinal hernia.  The examiner noted that the Veteran had some discomfort sitting for long periods such as when he was lying for business and wearing a seat belt which aggravated the pain in your right inguinal area.  Also noted was that the Veteran recently had ablation which resulted in pain relief.  The Veteran continued to report complaints relating to the hernia repairs.  

The Veteran subsequently submitted internet information which discussed the dangers of hernia surgery including nerve damage to the ilioinguinal nerve and a 1 to 5 percent of developing testicular ischemia.  

The Veteran was afforded a Travel Board hearing in August 2013.  During the hearing, the Veteran indicated that he was taking gabapentin for nerve pain and testosterone shots every two weeks.  He indicated that the pain interfered with sleep.  The Veteran also reported having pain on the right side with prolong sitting and standing.  He related that his job requires no heavy lifting, taking gabapentin and having local anesthetic injections in the past. 

In June 2015, the Veteran was afforded another VA examination.  At that time, the Veteran reported persistent pain.  He reported daily groin pain that was worse at night and which awaken him from sleep.  He was receiving Lyrica and lidocaine delivered by patch for this problem.  However, no hernias were detected on examination.  Because of this condition, the Veteran avoided tightfitting seat belts or prolonged sitting.  At present his pain was controlled by the medications listed previously. 

An increased 10 percent rating is not warranted because the Veteran does not have a post-operative recurrent inguinal hernia which is readily reducible and well supported by truss or belt.  In addition, although a 10 percent is added for bilateral involvement, the second hernia must be compensable.  Although the Veteran has pain in the area of the hernia repairs, there are no recurrent inguinal hernia(s) which is readily reducible and well supported by truss or belt.  Neither the left nor right side is compensable.  The criteria are very specific and are not demonstrated in this case.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a compensable rating for bilateral postoperative inguinal hernias.



ORDER

Entitlement to a compensable rating for bilateral postoperative inguinal hernias is denied



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


